Title: From George Washington to Robert Howe, 24 August 1783
From: Washington, George
To: Howe, Robert


                        
                            Dr Sir
                            Rocky hill 24 Aug. 83
                        
                        Your several Letters of the 19 20 & 21 of this month are come to hand.
                        My Papers being yet behind, prevents a reference to my last letter to you from Newburg but, if I recollect, it
                            is explicit as to the number of Troops and the necessity of their immediate March—the purpose for which they were ordered
                            on will not admit delay, and I must desire that not only Sprouts Regiment—but as many more as will make up the number
                            required be sent on with all possible dispatch.
                        Jacksons is peculiarly circumstanced they would certainly be the most proper to complete the number.
                        Since my arrival here I have learnt that Congress have expressed to you their Wishes that the whole of the
                            Troops with you should be returned to the No. River as soon as they can possibly be spared—this period I have no doubt you
                            will hasten as much as lays in your power.

                    